  EXHIBIT 10.1
 
LINE OF CREDIT NOTE AND AGREEMENT
 
Between Infinite Group, Inc. and Harry A. Hoyen
 
Dated September 21, 2017
 
 
Whereas: Infinite Group, Inc., (“Company”) a Delaware corporation whose address
is 175 Sully’s Trail, Suite 202, Pittsford, NY 14534, ("Borrower") desires to
borrow Seventy-Five Thousand dollars ($75,000)
 
Whereas: Harry A. Hoyen whose address is 12608 Cedar Road, Cleveland Heights, OH
44106 ("Lender"), desires to lend the Company the principal sum of Seventy-Five
Thousand Dollars ($75,000.00).
 
Wherefore: The Borrower and Lender hereunder create this Note and Agreement
between Borrower and Lender to memorialize the terms, conditions and
consideration to effectuate the foregoing. Throughout the term of this
agreement, Borrower shall provide to Lender its written loan request by fax or
e-mail message stating the amount of the loan. Lender shall use its best efforts
to fund such loan request within two business days of the Borrower’s request and
provide payment to Borrower by ACH or wire. On the date the funding has
occurred, Lender ender shall notify Borrower’s Corporate Controller by e-mail
message of the amount and date of the funding. The outstanding principal balance
of such loans shall not exceed $75,000 at any time.
 
PAYMENT TERMS: Borrower shall pay lender quarterly interest only payments during
the term of the loan. Interest payments shall be due to the Lender within ten
calendar days from each calendar quarter end. Each quarterly payment of interest
shall be adjusted based on the principal outstanding for the actual number of
number of days in each period and applying the interest rate.
 
INTEREST: Interest is calculated at the annual rate of 6% (six percent). The
interest rate is adjusted annually, on January 1st of each year, to a rate equal
to the prime rate in effect on December 31st of the immediately preceding year,
plus one and one quarter percent, and in no event, shall the interest rate be
less than 6% per annum. Interest shall be calculated based on the principal
balance as may be adjusted from time to time to reflect additional advances and
payments of principal made hereunder. Interest on the unpaid balance of this
Note shall accrue daily.
 
DUE DATE: The outstanding principal balance of this Note shall be due and
payable January 2, 2023. Borrower shall have the right, at its option and
without prior notice to Lender, and without penalty, to prepay all or any part
of the outstanding principal amount and accrued interest of this Note at any
time.
 
FEE: In consideration for providing this financing, Borrower shall pay a fee to
Lender of 400,000 shares of $.001 par value common stock of the Company on the
date of this agreement.
 
SHARES OFFERED FOR SALE: During the term of this note if the Lender or Lender’s
successor offers the Company’s common shares for sale to a third party (not to
include shares sold in open market transactions) Lender agrees to provide the
Company with the right of first refusal to purchase the common shares on the
same terms and conditions.
 
REGISTRATION RIGHTS: If the Borrower proposes to register any of its $.001 par
value common stock (other than pursuant to a Registration on Form S-1 or any
successor form), it will give prompt written notice to the Lender of its
intention to affect such Registration (the “Incidental Registration”). Within
ten business days of receiving such written notice of an Incidental
Registration, the Lender may make a written request (the “Piggy-Back Request”)
that the Borrower include in the proposed Incidental Registration all, or a
portion, of the Registrable Securities owned by the Lender (which Piggy-Back
Request shall set forth the Registrable Securities intended to be disposed of by
the Lender and the intended method of disposition thereof).
 
DEFAULT: The Borrower shall be in default of this Note on the occurrence of any
of the following events:
 
(i)
failure of the Borrower to pay the principal amount of this Note together with
accrued interest within twenty (20) business days following the Lender’s written
notice of default and demand;
 
(ii)
the Borrower shall be dissolved or liquidated;
 
(iii)
the bankruptcy of Borrower or the filing by Borrower of a voluntary petition
under any provision of the bankruptcy laws; the institution of bankruptcy
proceedings in any form against Borrower which shall be consented to or
permitted to remain undismissed or unstayed for ninety days; or the making by
Borrower of an assignment for the benefit of creditors;
 
(iv)
the Borrower shall commence any case, proceeding, or other action under any
existing or future law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors, or any such action shall be commenced
against the undersigned;
 
(v)
the Borrower shall suffer a receiver to be appointed for it or for any of its
property or shall suffer a material garnishment, attachment, levy or execution;
or
 
(vi)
the taking of any judgment against Borrower, which judgment is not paid in
accordance with its terms, satisfied, discharged, stayed or bonded within ninety
(90) days from the entry thereof.
 
Upon the occurrence of any such Default event (Breach) Lender may demand the
entirety of the outstanding amount due from Borrower to Lender.
 
No failure on the part of Lender to exercise, and no delay in exercising, any of
the rights provided for in this Note and Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise by Lender of any right
preclude any other or future exercise thereof or the exercise of any other
right.
 
Borrower agrees to pay all costs and expenses incurred by Lender in enforcing
this Note, including without limitation all reasonable attorney’s fees and
expenses incurred by Lender.
 
This Note and Agreement shall be interpreted and construed according to, and
governed by, the laws of the State of New York, excluding any such laws that
might direct the application of the laws of another jurisdiction. All actions or
suits in law or equity arising out of or related to this Note and Agreement
shall be litigated in Supreme Court Monroe County, New York.
 
This Agreement and Note and any exhibits attached hereto constitutes the entire
agreement between the parties concerning the subject matter hereof. All prior
agreements, discussions, warranties and covenants are merged herein. This
Agreement and Note may only be amended in writing and duly executed by all
parties.
 
REMEDIES: Upon default of this Note, Lender may declare the entire amount due
and owing hereunder to be immediately due and payable. Lender may also use all
remedies in law and in equity to enforce and collect the amount owed under this
Note.
 
Borrower hereby waives demand, presentment, notice of dishonor, diligence in
collecting, grace and notice of protest.
 
RECORDS: Borrower shall maintain records in compliance with generally accepted
accounting principles that provide sufficient details of each borrowing,
payments of principal and interest, and computations of each periodic payment.
Upon Lender’s request, Borrower shall reconcile such records to those of Lender
to assure each party is in agreement of the principal amount outstanding,
principal paid, interest paid, and interest accrued under the terms of this
Note.
 
This Agreement has been duly and validly authorized, executed and delivered by
the Company and this Agreement is the valid and binding agreement of the
Company enforceable in accordance with its terms.
 
IN WITNESS WHEREOF, Borrower and Lender have caused this Note to be executed and
delivered as set forth above.
 
 
 
Infinite Group, Inc.
 
 
 
By: _/s/James Villa____________________
 
James Villa, President
 
Date: September 21, 2017
 
 
 
Harry A. Hoyen
 
 
 
By: __/s/ Harry A. Hoyen________________
 
                                                          Date: September 21,
2017
 
 
